Citation Nr: 0906050	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  05-19 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for myelofibrosis.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1968 to May 1972.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Newark, New Jersey (RO) which denied service connection for 
myelofibrosis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires 
that VA make reasonable efforts to obtain relevant records 
that the claimant has adequately identified and authorized 
the VA to obtain. 38 U.S.C.A. § 5103A (West 2002). Further, 
in a case of records held by a Federal department or agency, 
VA shall continue their efforts to obtain these records 
unless it is reasonably certain that such records do not 
exist or that further efforts to obtain those records would 
be futile.  Id. 

The Veteran claims that myelofibrosis is secondary to Agent 
Orange exposure in Vietnam.  He also contends that 
presumptive service connection is warranted because 
myelofibrosis can be related to leukemia.
 
A veteran, who had active service in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975, will be presumed to have been exposed to an 
herbicide agent during such service unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 
38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2008).  The presumption of herbicide 
exposure is warranted for service in the waters offshore and 
service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam 
(emphasis added).  38 C.F.R. § 3.307(a)(6)(iii) (2008); see 
also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub 
nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. 
denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).

VA regulations provide that the following diseases shall be 
service connected if the veteran was exposed to an herbicide 
agent during active service, even though there is no record 
of such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied: chloracne 
or other acneform disease consistent with chloracne, type II 
diabetes mellitus, Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, certain respiratory cancers, and soft tissue 
sarcoma. 38 C.F.R. § 3.309(e) (2008). VA's Secretary has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003).  

The Veteran's claimed disability is not included in the 
above-indicated diseases associated with exposure to an 
herbicide agent; however, the Veteran is not precluded from 
establishing service connection for a diagnosed disability 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039, 1041-42 (Fed. Cir. 1994).  

The Veteran served aboard the USS Hancock, and was awarded 
the Vietnam Service Medal and the Vietnam Campaign Medal.  
The Veteran's service personnel records have not been 
associated with the claims file.  The RO should obtain any 
outstanding service personnel records to confirm whether the 
Veteran's service involved actual duty or visitation in the 
Republic of Vietnam.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 
3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an 
[agency of original jurisdiction's] failure to consider 
records which were in VA's possession at the time of the 
decision, although not actually in the record before the AOJ, 
may constitute clear and unmistakable error.")

The Veteran reportedly started receiving disability benefits 
from the Social Security Administration (SSA) in 2003.  SSA 
decisions are not controlling for VA purposes, but they are 
pertinent to the adjudication of a claim for VA benefits and 
VA has a duty to assist the Veteran in gathering such 
records.  See Murincsak v. Derwinski, 2 Vet. App. 363, 370- 
372 (1992) (concluding VA has a duty to obtain SSA records 
when it has actual notice that the veteran was receiving SSA 
benefits); See also Collier v. Derwinski, 1 Vet. App. 413 
(1991); Brown v. Derwinski, 2 Vet. App. 444 (1992).  
Additionally, the United States Court of Appeals for Veterans 
Claims (CAVC) has held that where SSA disability benefits 
have been granted, a remand to obtain SSA records is 
required.  See Quartuccio v. Principi, 16 Vet. App. 183, 187- 
88 (2002) (stating that "the possibility that the SSA records 
could contain relevant evidence . . . cannot be foreclosed 
absent a review of those records.").  The RO should obtain 
any medical records held by SSA.  The RO should continue 
their efforts to obtain these records unless it is reasonably 
certain that they do not exist or that further efforts would 
be futile.

The Board notes that pursuant to VA's duty to assist, VA will 
provide a medical examination or obtain a medical opinion 
based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4)(i) (2008).  

The Veteran has been diagnosed with myelofibrosis.  He was 
afforded a VA examination in February 2004; however, the 
examiner did not provide an opinion as to the etiology of the 
Veteran's myelofibrosis.  In a September 2006 letter, Dr. 
S.D.R., from the Cancer Center at Hackensack University 
Medical Center, stated that it is possible that myelofibrosis 
may have resulted from his prior exposure to Agent Orange.  

The Veteran should be afforded an opportunity to submit 
additional evidence in support of his claim.  If the evidence 
shows that the conditions of the Veteran's service involved 
duty or visitation in the Republic of Vietnam and therefore, 
presumed exposure to herbicides, the RO should refer the case 
for a VA expert medical opinion to determine whether the 
Veteran's myelofibrosis is etiologically related to Agent 
Orange exposure in service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all 
outstanding service personnel records 
and should associate them with the 
claims file to determine whether the 
conditions of the Veteran's service 
involved duty or visitation in the 
Republic of Vietnam.  If the search for 
such records has negative results, the 
RO should notify the Veteran and place 
a statement to that effect in the 
Veteran's claims file.  

2.  The RO should secure a release of 
information from the Veteran for SSA 
records.  The RO should then request, 
from the SSA, all records pertinent to 
the Veteran's claim for Social Security 
disability benefits as well as medical 
records relied upon concerning that 
claim.  If the search for such records 
has negative results, the RO should 
notify the Veteran and place a 
statement to that effect in the 
Veteran's claims file.

3.  After all available evidence has 
been associated with the claims file, 
the RO should review the evidence and 
determine if further development is 
warranted.  If the RO determines that 
the record documents that the 
conditions of the Veteran's service 
involved duty or visitation in the 
Republic of Vietnam and thus, the 
application of the presumption of 
exposure to an herbicide agent during 
service, the RO should refer the case 
for a VA expert medical opinion within 
an appropriate specialty to determine 
if the Veteran's myelofibrosis is 
etiologically related to Agent Orange 
exposure in service.  

The claims folder must be made 
available to the examiner for review.  
The examiner must review the entire 
claims file.  The examiner should state 
whether the Veteran's myelofibrosis is 
at least as likely as not related to 
Agent Orange exposure in service.  The 
examiner should provide a complete 
rationale for his or her opinion.  

The term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.

4.  After all development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefits sought are not granted, 
the RO should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case, and should give 
the Veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

 
